DETAILED ACTION
This office action is in response to the after final filed on 12/10/2021. Claim 23 has been amended. Claims 18-25 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to tone-curve optimization in video encoding and decoding.
Prior art:
Thurston (US 2016/0248939)
Van Der Vleuten (US 2017/0078706)
	The closest prior art Thurston, paragraph 40 discloses Parameters C.sub.1, C.sub.2, and C.sub.3 are determined based on the definition of three anchor points, which in turn may be defined based on the brightness characteristics of the reference (or source) display--typically extracted from input metadata; in addition paragraphs 42 and 45-46 discloses metadata 
	Applicant uniquely claimed distinct features in the instant invention which are not found in the prior art, either singularly or in combination, the features are: “said determining comprising minimizing a difference between: a first set of image outputs generated by processing the set of input image data by applying the first tone-mapping curve and the first trim-pass function defined by the input trim-pass data, and a second set of image outputs generated by transforming the input trim-pass data to output trim-pass data using the trim-pass transformation model and processing the set of input images by applying the second tone-mapping curve and the second trim pass function defined by the output trim-pass data, wherein the difference minimization is constrained such that the first tone-mapping curve and the second trim-pass function have equal minimum and maximum values at an input channel”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 18-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481